Citation Nr: 0406221	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from July 1994 to 
October 1996.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 decision.  The 
veteran filed a notice of disagreement (NOD) in February 
2003, and the RO issued a statement of case (SOC) in April 
2003.  The veteran filed a substantive appeal (via a VA Form 
9) in June 2003.  

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the St. 
Petersburg RO; the transcript of that hearing is of record.  
During the hearing, the veteran submitted additional evidence 
directly to the Board along with a waiver of initial RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2003).  

The Board notes that the veteran resides within the 
jurisdiction of the St. Petersburg RO.  However, the Atlanta 
RO has jurisdiction over the veteran's education folder.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran began serving on active duty after June 30, 
1985.  

3.  The veteran enlisted in the United States Air Force for a 
term of four years.  

4.  The veteran served a total of 27 months and 16 days, and 
was separated from active service under Secretarial 
authority, i.e., at the convenience of the government.  



CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance benefits pursuant to 
Chapter 30, Title 38, of the United States Code.  38 U.S.C.A. 
§§ 3011, 3018A, 3018B, 5103A (West 2002); 38 C.F.R. 
§§ 21.7042, 21.7044, 21.7045 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In an April 2003 SOC, the veteran was notified of the reasons 
for the RO's December 2002 decision and the regulations 
governing his claim.  The veteran has also been afforded the 
opportunity to present evidence and argument with respect to 
his claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the appeal lacks legal merit; as 
the law and not the facts are dispositive, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

II.  Analysis

The veteran contends that he had qualifying service to 
receive Chapter 30 educational assistance under the 
Montgomery G.I. Bill.  He argues that his length of his 
service, his documented contributions made during his period 
of service in anticipation of later receiving money from the 
educational assistance fund, and the reasons for his 
discharge, should all be considered in granting the benefit 
sought on appeal.  He also contends that, even assuming that, 
for whatever reason, he did not have sufficient service to 
qualify for the program, it would be fundamentally unfair to 
deny his claim, because he was never made aware of the 
provisions of the statute.  Furthermore, the veteran 
indicated that had he known of the limiting provisions, he 
would have continued to remain on active service for the 
remaining period of time needed to be eligible for Chapter 30 
benefits.  

Under 38 C.F.R. § 20.7042, an individual may establish 
eligibility for basic educational assistance based on service 
on active duty under the following terms, conditions and 
requirements.

(1) The individual must after June 30, 
1985, either (i) First become a member of 
the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed 
Forces;

(2) Except as provided in 38 C.F.R. § 
21.7042(a)(5) the individual must (i) 
Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) 
In the case of an individual whose 
initial period of active duty is less 
than three years, serve at least two 
years of continuous active duty in the 
Armed Forces;

(3) Except as provided in 38 C.F.R. § 
21.7042(a)(6), the individual before 
completing the service requirements of 
this paragraph must either (i) Complete 
the requirements of a secondary school 
diploma (or an equivalency certificate), 
or (ii) Successfully complete twelve 
semester hours in a program of education 
leading to a standard college degree; and

(4) After completing the service 
requirements of this paragraph the 
individual must (i) Continue on active 
duty, or (ii) Be discharged from service 
with an honorable discharge, or (iii) Be 
released after service on active duty 
characterized by the Secretary concerned 
as honorable service, and (A) Be placed 
on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet 
Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or 
(iv) Be released from active duty for 
further service in a reserve component of 
the Armed Forces after service on active 
duty characterized by the Secretary 
concerned as honorable service.  

(5) An individual who does not meet the 
requirements of paragraph (a)(2) of this 
section is eligible for basic educational 
assistance when he or she is discharged 
or released from active duty (i) For a 
service-connected disability, or (ii) For 
a medical condition which preexisted 
service on active duty and which VA 
determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship 
discharge), or (iv) For convenience of 
the government (A) After completing at 
least 20 continuous months of active duty 
if her initial obligated period of active 
duty is less than three years, or (B) 
After completing 30 continuous months of 
active duty if her initial obligated 
period of active duty is at least three 
years, or (v) Involuntarily for the 
convenience of the government as a result 
of a reduction in force, as determined by 
the Secretary of Transportation with 
respect to the Coast Guard when it is not 
operating as a service in the Navy, or 
(vi) For a physical or mental condition 
that was not characterized as a 
disability and did not result from the 
individual's own willful misconduct but 
did interfere with the individual's 
performance of duty, as determined by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy.

(6) An individual who does not meet the 
requirements of 38 C.F.R. § 21.7042(a)(3) 
nevertheless is eligible for basic 
educational assistance if he or she (i) 
Was on active duty on August 2, 1990, and 
(ii) Completes the requirements of a 
secondary school diploma (or an 
equivalency certificate) before October 
29, 1994.

(7) An individual whose active duty meets 
the definition of that term found in 38 
C.F.R. § 21.7020(b)(1)(iv), and who 
wishes to become entitled to basic 
educational assistance, must have elected 
to do so before July 9, 1997.  For an 
individual electing while on active duty, 
this election must have been made in the 
manner prescribed by the Secretary of 
Defense.  For individuals not on active 
duty, this election must have been 
submitted in writing to VA.  

38 C.F.R. § 21.7042(a).  

The evidence reflects that the veteran enlisted in the U.S. 
Air Force for a term of four years.  The veteran's DD Form 
214 shows that he entered active service on July 7, 1994, and 
separated from active service on October 22, 1996.  The DD 
Form 214 "Narrative Reason for Separation" notes 
"Secretarial Authority."  The separation code was noted as 
"JFF."  Electronic correspondence from the Air Force 
Personnel Center (AFPC), dated in March 2003, notes that the 
separation code JFF stands for "COG" or convenience of the 
government.  The veteran served for a total of two years, 
three months, and sixteen days.  As such, the evidence does 
not reflect that the veteran served at least three years of 
continuous active duty of his four year obligated period of 
active service under 38 C.F.R. § 21.7042(a)(2).  

As noted above, exceptions are provided under 38 C.F.R. 
§ 21.7042(a)(5) for veterans who do not meet the requirements 
of 38 C.F.R. § 21.7042(a)(2).  In this case, the evidence 
does not reflect that the veteran was discharged or released 
from active duty for a service-connected disability, for a 
medial condition which pre-existed service on active duty and 
which VA determined was not service connected, for a hardship 
discharge, involuntarily for the convenience of the 
government as a result of a reduction in force, or, for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 C.F.R. § 21.7042(a)(5).

An additional exemption under 38 C.F.R. § 21.7042(a)(5) 
allows for basic educational assistance if the veteran was 
discharged or released from active duty for the "convenience 
of the government" and served at least 30 months of an 
obligated active duty tour of at least 3 years or more.  As 
noted above, the veteran served 27 months and 16 days and 
thus would not be eligible for basic educational assistance 
under the exemption provided in 38 C.F.R. 
§ 21.7042(a)(5)(iv)(B).  

Although the Board recognizes that the veteran contributed to 
the G.I. Fund during service, and no doubt fully anticipated 
receiving financial assistance under this program, it is his 
length of service that is dispositive of the current question 
with respect to his eligibility to receive the benefits; 
clearly, he did not have a sufficient length of service - 
given his initial four year obligation - to qualify for 
Chapter 30 educational assistance under the Montgomery G.I. 
Bill.  Additionally, the veteran's service would not qualify 
him for Chapter 30 benefits where eligibility is based on a 
combination of active service and service in the select 
reserves under the provisions of 38 C.F.R. §§ 21.7042(b) 
and/or 21.7044(b).  

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance may also be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A (West 
2002); see also 38 C.F.R. § 21.7045(a)(1).  Moreover, 
notwithstanding any other provision of law, educational 
assistance may be appropriated for individuals separated from 
active service with an honorable discharge and who receive 
voluntary separation incentives. 38 U.S.C.A. § 3018B; 
38 C.F.R. § 21.7045(a)(2).  In this case, there is no 
evidence that the veteran was involuntarily separated from 
service or voluntarily separated with voluntary separation 
incentives as those terms are defined by statute. 38 U.S.C.A. 
§ 3018; 38 C.F.R. § 21.7045.

As to suggestions that the veteran was not aware of the 
eligibility requirements for the G.I. Fund, the Board 
emphasizes that persons dealing with the Federal Government 
are charged with knowledge of Federal statutes and agency 
regulations.  See Morris v. Lewinski, 1 Vet. App. 260, 265 
(1990), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).  Those regulations are binding regardless of a 
person's actual knowledge of the contents of the regulations 
or of any resulting hardship resulting from innocent 
ignorance.  Id.  See also Velez v. West, 11 Vet. App. 148, 
156-57 (1998); Jaquay v. West, 11 Vet. App. 67, 73-74 (1998).  
As such, the Board finds that the veteran's lack of knowledge 
of the regulation, or the fact that he was not made away of 
the regulation prior to his separation from service, is not 
sufficient grounds to find that the veteran is eligible for 
educational assistance benefits.  

Under these circumstances, the Board must conclude that there 
is no legal basis for a grant of the benefit sought; hence, 
the current claim of entitlement to Montgomery G.I. benefits 
must be denied.  38 C.F.R. § 21.7402.  Where, as here, the 
law and not the evidence is dispositive of an veteran's 
claim, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a final point, the Board notes that during his Board 
hearing and in written statements, the veteran has, in 
addition to the arguments previously addressed, asserted 
that, but for a motorcycle accident in 1996, he would still 
be in the service.  To whatever extent such arguments are 
advanced for the purpose of suggesting that fundamental 
fairness warrants a grant of the benefit sought in this case, 
such does not affect the Board's decision in this appeal.  
While a grant of equitable relief is within the discretion of 
the Secretary of Veterans Affairs, the Board does not have 
the authority to award such relief.  See 38 U.S.C.A. § 503 
(West 1991); Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

The appeal is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



